Title: Richard M. Johnson to Thomas Jefferson, 30 January 1813
From: Johnson, Richard M.
To: Jefferson, Thomas


          
            Dear Sir, Capitol. Jan. 30 1813
            I have often resolved to enquire after your health; and to say that I have constantly recollected how much mankind are indebted to you; I include the world as it respects your labours; to confine them to your own “beloved Country” would do you injustice.
             yours of the 26. Int. in which your opinion is given of James Mc’Kinney, who desires an appointment in the military service of the U– States, has given me that opportunity, which I was unwilling to make, as I could say nothing interesting to you; & I was unwilling to breake in upon your time. your retirement has placed your services before us in a point of view more interesting than ever if possible. It can be no disparagement to any men on earth to say that we feel most sensibly the [...] want of your experience, your wisdom, your weight of character. you must indulge me in saying, that I never shall have the same confidence in any man on earth. and while we know it is impossible, we still indulge the hope that you have not taken your final political adieu of us, & that you will by some act of providence be brought again into public life in the present crisis of the U– States—you live in the memory, & in every circle enquiries are made of your health &c. and forgetting that you have done more than falls to the Lot of one individually, we indulge the expectation that occasionaly you are employed in writing something as a Legacy to mankind. I have already informed Mr McKinney what part I should take in his business, which I presume will be satisfactory to him—Before I close these lines let me say that no man on earth feel can feel a greater interest in your health & happiness. and your name & services are so identified with liberty & independence, that you can only judge of my attachment, by measuring that affection which I bear to the U– States, the Country which gave me birth & now protects my freedom, will you permit me to style sign my self your friend
            
              Rh: M:
                Johnson
          
          
            I make no apology to for indulging feelings which I really feel. If I had language I could say more.
            RMJ.
          
        